                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 IN RE: TOWN SPORTS                              )   Chapter 11
 INTERNATIONAL, et al.,                          )
                                                 )   Bankruptcy Case No. 20-12168 (CSS)
                        Debtors.                 )   BAP No. 21-15
                                                 )
                                                 )
 RAMON MORENO-CUEVAS,                            )
                                                 )
                        Appellant,               )
                                                 )
                   v.                            )
                                                 )   C.A. No. 21-458 (MN)
 TOWN SPORTS INTERNATIONAL, LLC,                 )
                                                 )
                        Appellee.                )

                                            ORDER

       At Wilmington, this 3rd day of June 2021;

       WHEREAS, on April 20, 2021, Chief Magistrate Judge Mary Pat Thynge issued a

Recommendation (D.I. 3) recommending that this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court;

       WHEREAS, no objections to the Recommendation were filed; and,

       WHEREAS, the Court does not find the Recommendation to be clearly erroneous or

contrary to law.

       THEREFORE, IT IS HEREBY ORDERED that the Recommendation is ADOPTED and

this matter is withdrawn from the mandatory referral for mediation.

       IT IS FURTHER ORDERED that the parties are directed to submit a proposed briefing

schedule to the Court no later than June 17, 2021.


                                                     The Honorable Maryellen Noreika
                                                     United States District Court
